Winkler, J.
In Prince v. The State, decided in 1876 [44 Texas, 480], it was held that under the Code there is no authority in the District Court to fix the commencement of a term in the penitentiary at the expiration of another term, and that the term of punishment must begin from the date of the sentence. The ruling in Prince’s case is no longer the law in Texas. Since that case was decided, the statute law has been changed, and now is that, “where the same defendant, has been convicted in two or more cases at the same term of the court, and the punishment assessed in each case is confinement in the penitentiary for a term of years, judgment and sentence shall be rendered and pronounced in each case *118in the same manner as if there had been but one conviction, except that the judgment in the second and subsequent convictions shall be that the punishment shall begin when the judgment and sentence in the preceding conviction has ceased to operate, and the sentence and execution thereof shall be accordingly.” Revised Code Crim. Proc. art. 800.
Under this provision of the Code it was competent and proper for the judge to direct that the sentence in this case should commence to run when the sentence in. a former case tried at the same term of the court had ceased to operate. This appeal is apparently from the sentence; at any rate not until after the sentence had been pronounced. There was no motion for a new trial, nor is there in the transcript any statement of facts or bill of exceptions. ISTo errors have been assigned, and none are perceived on a careful examination of the record. The judgment of the District Court is affirmed.

Affirmed.